DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/15/2022 has been entered. Claims 1, 3, 5, and 7-9 remain pending in the application.

Response to Arguments
	Applicants arguments filed 06/15/2022 have been fully considered but are not persuasive. 
Applicant’s arguments with respect to claim 1 regarding the limitation: “wherein the gripper has a restricting surface facing downward along a first extending direction of the first and second claws, the first extending direction is substantially perpendicular to a second extending direction of the cable from the connector, and the restricting surface faces and contacts a surface of the connector to restrict movement or rotation of the connector when the gripper holds the connector” has been considered but is moot because the current amendment has necessitated a new ground of rejection. 
The arguments for claims 8 and 9 are similarly considered moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota (US-20140277732-A1) in view of Takeyama (US-20180243907-A1).
Regarding claim 1, Shiota teaches:
A robot system comprising:
A robot (see at least Fig. 1 which illustrates a robot);
An arm of the robot; A gripper coupled to the arm, (see at least [0015]: “The guide arm 10 includes an arm main body 11, a gripper 12, and a force center 13. The arm main body 11 is an arm with a plurality of joints. A base end portion of the arm main body 11 is connected to the body 40. The gripper 12 is mounted to a tip portion of the arm main body 11. By causing the joints to swing, the arm main body 11 can move the gripper 12, attached to the tip portion of the arm main body 11, to an arbitrary position in the three-dimensional direction. The gripper 12 grips the cable 100”); 
The gripper having first and second claws that have an open state and a closed state to release and hold a cable, respectively (see at least Fig. 4 which illustrates the closed state in which the cable is being held. See further Fig. 5 and paragraphs [0015] and [0018] which describe the gripper gripping the cable, indicating that it has an open and closed state);
The cable having a connector at one end thereof (see at least [0020]: “The controller 50 controls the driving of the guide arm 10 and the work arm 20. Specifically, by using the guide arm 10 and the camera 30, the controller 50 detects the connector 101 mounted to the second end of the cable 100. By using the work arm 20, the controller 50 performs an attaching work, such as connecting the connector 101 to a certain position on the apparatus 110”);
The first and second claws having a through opening therein in the closed state (see at least Fig. 4 which illustrates the cable when the first and second claws are in a closed state, and that the cable goes through the opening);
The cable being configured to pass through the through opening (see at least Fig. 4 which illustrates the cable when the first and second claws are in a closed state, and that the cable goes through the opening);
A force sensor configured to detect an external force applied to the gripper and output detection information corresponding to the detected external force (see at least [0007]: “The force sensor is provided on the arm main body and detects that the gripper has come into contact with the second end of the linear body”).
A memory configured to store a program, and a processor (see at least [0020]: “The controller 50 is physically configured of a computer system including a central processing unit (CPU), memory, and the like”) configured to execute the program so as to:
Cause the gripper to hold the cable in the through opening (see at least Fig. 4 and [0021]: “Specifically, the guide arm controller 51 controls the arm main body 11 and the gripper 12 to grip a portion near the first end of the cable 100 (a portion near the end portion connected to the apparatus 110)”);
Move the gripper toward the connector while the gripper holds the cable (see at least [0024]: “In addition, in the case where the guide arm controller 51 slides the gripper 12 in a certain path, the guide arm controller 51 controls the arm main body 11 to decrease the sliding speed of the gripper 12 near the second end of the cable 100 where the connector 101 is provided”);
Stop the movement of the gripper when the processor determines that the detection information corresponds to a predetermined force (see at least [0025]: “When the guide arm controller 51 is notified by the contact determining unit 52 of the fact that the gripper 12 has been slid to the second end of the cable 100, the guide arm controller 51 stops sliding the gripper 12”);
And cause the gripper to hold the connector when the processor stops the movement of the gripper (see at least [0030]: “The work arm controller 54 controls the driving of the work arm 20. Specifically, the work arm controller 54 controls the work arm 20 to grip the connector 101 on the basis of the posture of the connector 101, detected by the image processor 53. The work arm controller 54 controls the work arm 20 to perform an attaching work, such as connecting the connector 101 to a certain position on the apparatus 110”).
Shiota does not teach, but Takeyama teaches:
Wherein the gripper has a restricting surface facing downward along a first extending direction of the first and second claws, and the first extending direction is substantially perpendicular to a second extending direction of the cable from the connector, and the restricting surface faces and contacts a surface of the connector to restrict movement or rotation of the connector when the gripper holds the connector (see at least Figs. 4, 5, and 10A - 10C which depict views and operation of a gripper including lower left and right fingers, and an upper “holding” finger which is described in [0050]: “The restriction portion may include a pair of fingers that nips the flat cable in the width direction and a first movement mechanism that moves at least one of the pair of fingers in the width direction. In this case, the holding portion may include a first surface portion that is provided at a tip end portion of each of the pair of fingers and holds one of the surfaces of the flat cable, a holding finger including a second surface portion that holds the other one of the surfaces of the flat cable at a position opposing the first surface portion, and a second movement mechanism that moves the holding finger in a direction in which the second surface portion comes into contact with the first surface portion”);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shiota with the “holding” finger or “C finger” as described by Takeyama because as stated by Takeyama within [0142]: “In the descriptions above, the finger mechanism including the 3 fingers, that is, the L and R fingers and the C finger, is used. Accordingly, the both side portions and surface portions of the FFC can be held easily. Further, it becomes possible to stably hold the FFC (Flexible Flat Cable) and thus improve attachment accuracy.”

Regarding claim 3, Shiota further teaches the robot system according to claim 1, wherein another end of the cable is a fixed end that is fixed (see at least Fig. 1);43
And a distance from the one end of the cable to a  first point of the cable where the gripper initially holds the cable is larger than a distance from the other end of the cable to the first point of the cable (see at least [0021]: “The guide arm controller 51 controls the driving of the guide arm 10. Specifically, the guide arm controller 51 controls the arm main body 11 and the gripper 12 to grip a portion near the first end of the cable 100 (a portion near the end portion connected to the apparatus 110). The position of the cable 100 gripped by the gripper 12 is estimatable by detecting in advance the position at which the cable 100 is fixed to the apparatus 110”).

Regarding claim 5, Shiota further teaches the robot system according to claim 1, wherein, when viewed along the second extending direction, one of the first claw or the second claw and the connector overlap (see at least Fig. 3).

Regarding claim 7, Shiota further teaches the robot system according to claim 1, wherein the processor is configured to perform position control when the processor is configured to move the gripper toward the connector while the gripper holds the cable (see at least [0031]: “Next, the procedure of the work of attaching the connector 101 provided at the second end of the cable 100 will be described. As illustrated in FIG. 5, the guide arm controller 51 first controls the guide arm 10 such that a portion near the first end of the cable 100 will be gripped by the gripper 12 (step S101). Next, the guide arm controller 51 controls the arm main body 11 to slide the gripper 12 in a certain path toward the second end of the cable 100 while the gripper 12 is gripping the cable 100 (step S102). Accordingly, the second end of the cable 100 (connector 101) is guided to the interior of the guide area R”).

Regarding claim 8, Shiota further teaches control method for causing a processor to execute a process, the control method comprising executing on the processor the steps of:
Causing a gripper to hold a cable in a through opening of the gripper (see at least Fig. 4);
The gripper being coupled to an arm of a robot, (see at least [0015]: “The guide arm 10 includes an arm main body 11, a gripper 12, and a force center 13. The arm main body 11 is an arm with a plurality of joints. A base end portion of the arm main body 11 is connected to the body 40. The gripper 12 is mounted to a tip portion of the arm main body 11. By causing the joints to swing, the arm main body 11 can move the gripper 12, attached to the tip portion of the arm main body 11, to an arbitrary position in the three-dimensional direction. The gripper 12 grips the cable 100”); 
The gripper having first and second claws that have an open state and a closed state to release and hold a cable, respectively (see at least Fig. 4 which illustrates the closed state in which the cable is being held. See further Fig. 5 and paragraphs [0015] and [0018] which describe the gripper gripping the cable, indicating that it has an open and closed state);
The cable having a connector at one end thereof (see at least [0020]: “The controller 50 controls the driving of the guide arm 10 and the work arm 20. Specifically, by using the guide arm 10 and the camera 30, the controller 50 detects the connector 101 mounted to the second end of the cable 100. By using the work arm 20, the controller 50 performs an attaching work, such as connecting the connector 101 to a certain position on the apparatus 110”);
The first and second claws having a through opening therein in the closed state (see at least Fig. 4 which illustrates the cable when the first and second claws are in a closed state, and that the cable goes through the opening);
The cable being configured to pass through the through opening (see at least Fig. 4 which illustrates the cable when the first and second claws are in a closed state, and that the cable goes through the opening);
Causing a force sensor to detect an external force applied to the gripper and output detection information corresponding to the detected external force (see at least [0007]: “The force sensor is provided on the arm main body and detects that the gripper has come into contact with the second end of the linear body”).
Moving the gripper toward the connector while the gripper holds the cable (see at least [0024]: “In addition, in the case where the guide arm controller 51 slides the gripper 12 in a certain path, the guide arm controller 51 controls the arm main body 11 to decrease the sliding speed of the gripper 12 near the second end of the cable 100 where the connector 101 is provided”);
Stopping the movement of the gripper when the processor determines that the detection information corresponds to a predetermined force (see at least [0025]: “When the guide arm controller 51 is notified by the contact determining unit 52 of the fact that the gripper 12 has been slid to the second end of the cable 100, the guide arm controller 51 stops sliding the gripper 12”);
And causing the gripper to hold the connector when the processor stops the movement of the gripper (see at least [0030]: “The work arm controller 54 controls the driving of the work arm 20. Specifically, the work arm controller 54 controls the work arm 20 to grip the connector 101 on the basis of the posture of the connector 101, detected by the image processor 53. The work arm controller 54 controls the work arm 20 to perform an attaching work, such as connecting the connector 101 to a certain position on the apparatus 110”).
Shiota does not teach, but Takeyama teaches:
Wherein the gripper has a restricting surface facing downward along a first extending direction of the first and second claws, and the first extending direction is substantially perpendicular to a second extending direction of the cable from the connector, and the restricting surface faces and contacts a surface of the connector to restrict movement or rotation of the connector when the gripper holds the connector (see at least Figs. 4, 5, and 10A - 10C which depict views and operation of a gripper including lower left and right fingers, and an upper “holding” finger which is described in [0050]: “The restriction portion may include a pair of fingers that nips the flat cable in the width direction and a first movement mechanism that moves at least one of the pair of fingers in the width direction. In this case, the holding portion may include a first surface portion that is provided at a tip end portion of each of the pair of fingers and holds one of the surfaces of the flat cable, a holding finger including a second surface portion that holds the other one of the surfaces of the flat cable at a position opposing the first surface portion, and a second movement mechanism that moves the holding finger in a direction in which the second surface portion comes into contact with the first surface portion”);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shiota with the “holding” finger or “C finger” as described by Takeyama because as stated by Takeyama within [0142]: “In the descriptions above, the finger mechanism including the 3 fingers, that is, the L and R fingers and the C finger, is used. Accordingly, the both side portions and surface portions of the FFC can be held easily. Further, it becomes possible to stably hold the FFC (Flexible Flat Cable) and thus improve attachment accuracy.”

Regarding claim 9, Shiota further teaches the control method according to claim 8, wherein the processor is configured to perform a position control when the processor is configured to move the gripper toward the connector while the gripper holds the cable (see at least [0031]: “Next, the procedure of the work of attaching the connector 101 provided at the second end of the cable 100 will be described. As illustrated in FIG. 5, the guide arm controller 51 first controls the guide arm 10 such that a portion near the first end of the cable 100 will be gripped by the gripper 12 (step S101). Next, the guide arm controller 51 controls the arm main body 11 to slide the gripper 12 in a certain path toward the second end of the cable 100 while the gripper 12 is gripping the cable 100 (step S102). Accordingly, the second end of the cable 100 (connector 101) is guided to the interior of the guide area R”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664